     Case 3:20-cv-00119-MEM-DB Document 20 Filed 04/20/20 Page 1 of 26



                   UNITED STATES DISTRICT COURT
                 MIDDLE DISTRICT OF PENNSYLVANIA

DANIEL G. BROWN,                      :
                                             CIV. NO. 3:20-cv-0119
                   PETITIONER         :
                                               (JUDGE MANNION)
           v.                         :

UNITED STATES DEPARTMENT, :
OF HOMELAND SECURITY, et al.,
                              :
              Respondents
                              :


                             MEMORANDUM

     Petitioner, a civil detainee of the United States Department of

Homeland Security (“DHS’), Immigration and Customs Enforcement (“ICE”),

housed at the Clinton County Correctional Facility (“CCCF”), McElhattan,

Pennsylvania, filed the above captioned petition for writ of habeas corpus,

pursuant to 28 U.S.C. §2241. (Doc. 1). Petitioner challenges his continued

detention by ICE, claiming that he is not removable in the foreseeable future

because Jamaica will not issue a travel document. Id.

     In addition, On April 9, 2020, Petitioner filed a motion to compel

Respondents to release him, as well as a separate motion for temporary

restraining order and permanent injunction, seeking release from the Clinton

County Correctional Facility, due to the recent COVID-19 epidemic. (Docs.

14, 16). Specifically, Brown claims that he is not receiving proper treatment
     Case 3:20-cv-00119-MEM-DB Document 20 Filed 04/20/20 Page 2 of 26




for his kidney issues, which make him very highly susceptible to COVID-19

and that the CCCF “cannot adequately respond” should a COVID-19

outbreak arise. Id. For the reasons that follow, the Court will deny Brown’s

petition for writ of habeas corpus, Petitioner’s motion to compel and

Petitioner’s motion for temporary restraining order.



I.   2241 Habeas Corpus

     A. Background

     Brown, a native and citizen of Jamaica, was first admitted to the United

States on September 23, 1992, through New York, New York as a B2 non-

immigrant visitor. (Doc. 13-1 at 5, Record of Deportable/Inadmissible Alien).

     On April 24, 1995, Brown was convicted in the Municipal Court of

Philadelphia County, Philadelphia, Pennsylvania, for the offense of

Possession with Intent to Deliver a Controlled Substance and Possession of

a Controlled Substance. Id. He was sentenced to one year of probation. Id.

     On June 23, 1995, Brown was again convicted in the Philadelphia

County of the same two charges and sentenced to 18-months’ probation. Id.

     On February 12, 1997, ICE encountered Brown, subsequent to an

arrest by the Philadelphia Police Department for credit card fraud. Id. As a


                                    -2-
     Case 3:20-cv-00119-MEM-DB Document 20 Filed 04/20/20 Page 3 of 26




result of his arrest, it was discovered that Brown had narcotics convictions

and was wanted by three different agencies. Id.

      On March 18, 1997, Brown was ordered removed from the United

States, and on, March 31, 1997, he was removed from the United States for

the first time. Id.

      On February 23, 1999, Brown was arrested and charged with

Conspiracy to Commit Bank Fraud. Id.

      On April 18, 2001, Brown was convicted in the United States District

Court for the Middle District of Pennsylvania for the offense of Conspiracy to

Commit Bank Fraud and reentry after deportation. Id. He was sentenced to

51 months imprisonment. Id.

      On December 13, 2001, Brown was convicted in the United States

District Court for the Eastern District of Pennsylvania of Bank Fraud and

sentenced to 24 months imprisonment. Id.

      On December 9, 2002, Brown was convicted in the Delaware County

Court of Common Please, Media, Pennsylvania, of Delivery of a Controlled

Substance, stemming from a November 10, 1995 arrest. Id. He was

sentenced to 9-23 months imprisonment. Id.

      On August 31, 2005, Brown was removed from the United States for

the second time. Id.
                                    -3-
     Case 3:20-cv-00119-MEM-DB Document 20 Filed 04/20/20 Page 4 of 26




      On May 26, 2016, Brown was convicted of Forgery-Uttering Forged

Documents and sentenced to 94 days-time served. Id.

      On October 6, 2017, Brown was convicted of illegal reentry and

sentenced to fifty-months imprisonment. Id. at

      ICE encountered Brown pursuant to the criminal alien program at

Moshannon Valley Correctional Facility while serving his sentence for illegal

reentry. Id.

      On November 5, 2019, ICE issued Brown a Notice of Intent/Decision

to Reinstate Prior Order of Removal. (Doc. 13-1 at 7, Notice of Intent/

Decision to Reinstate Prior Order of Removal).

      On December 13, 2019, Brown was released from his criminal

sentence into ICE custody. www.bop.gov/inmateloc.

      In a decision dated March 4, 2020, ICE reviewed Brown’s custody,

noting that in addition to his previous two removals from the United States,

and the criminal charges outlined above, Brown had been charged with

Escape. (Doc. 13-1 at 8, Decision to Continue Detention). ICE also noted

that on December 7, 2017, Brown had filed a petition for review and motion

for stay of removal with the U.S. Court of Appeals for the 3rd Circuit but that

on February 12, 2018, the 3rd Circuit denied his PFR and motion for a stay.

Id. ICE determined that based on Brown’s immigration and criminal history,
                                     -4-
     Case 3:20-cv-00119-MEM-DB Document 20 Filed 04/20/20 Page 5 of 26




and the significant likelihood of removal in the reasonably foreseeable future,

Brown would remain detained. Id.

      Since his December 13, 2019 release from Federal prison, ICE has

taken steps to execute the deportation order, requesting a travel document

from Jamaican authorities on or about November 26, 2019, and following up

on that request with representatives of the Jamaican Embassy. (Doc. 18-1

at 13, Declaration of Amanda B. Campbell, ICE Deportation Officer).

      On December 16, 2019, Brown was interviewed by the Jamaican

Embassy and verified as a Jamaican citizen. Id. The Jamaican Embassy

indicated that due to petitioners’ medical condition, they would issue a travel

document for him once the Ministry of Health and Wellness ensured health

care appointments and coverage for him. Id.

      On April 9, 2020, ICE received word from the Jamaican Embassy that

the Embassy is presently closed in keeping with the measures and

guidelines imposed for the COVID-19 pandemic. Id. Embassy personnel are

working remotely from home with limited access to their systems. Id. Once

the Embassy resumes normal operations, they will resume accepting

presentation packages, conducting consular interviews, and issuing travel

documents. Id. Specifically, regarding Petitioner, the Jamaican Embassy has

indicated that his medical review is still outstanding, and that the Embassy
                                     -5-
     Case 3:20-cv-00119-MEM-DB Document 20 Filed 04/20/20 Page 6 of 26




has never informed Petitioner otherwise. Id. As a result, it is expected that

the Jamaican Embassy will issue a travel document in the reasonably

foreseeable future. Id.

      B. Discussion

      Post-removal immigration detention is governed by 8 U.S.C. §1231(a).

That section provides that “[e]xcept as otherwise provided in this section,

when an alien is ordered removed, the Attorney General shall remove the

alien from the United States within a period of 90 days.” See 8 U.S.C.

§1231(a)(1)(A). During this ninety (90)-day period, “the Attorney General

shall detain the alien. Under no circumstance during the removal period shall

the Attorney General release an alien who has been found ... deportable

under section 1227(a)(2).” See id. §1231(a)(2). After the ninety (90)-day

period expires, the alien’s detention may continue, or he may be released on

supervision. See id. §1231(a)(3), (6).

      The Supreme Court has concluded, however, that §1231 “limits an

alien’s post-removal-period detention to a period reasonably necessary to

bring about the alien’s removal from the United States. It does not permit

indefinite detention.” See Zadvydas v. Davis, 533 U.S. 678, 698 (2001).

Thus, “[o]nce removal is no longer reasonably foreseeable, continued

detention is no longer authorized by statute.” See id. at 699. To establish a
                                    -6-
     Case 3:20-cv-00119-MEM-DB Document 20 Filed 04/20/20 Page 7 of 26




uniform baseline, the Supreme Court concluded that a period of six (6)

months is a “presumptively reasonable period of detention.” See id. at 701.

Moreover, the United States Court of Appeals for the Third Circuit has

concluded that “an alien detained under §1231(a)(6) is generally entitled to

a bond hearing after six months (i.e., 180 days) of custody.” See Guerrero-

Sanchez v. Warden, York Cty. Prison, 905 F.3d 208, 226 (3d Cir. 2018).

Following such a hearing, the alien “is entitled to be released from detention

unless the government establishes that the alien poses a risk of flight or a

danger to the community.” See id. at 224 (quoting Diouf v. Napolitano, 634

F.3d 1081, 1092 (9th Cir. 2011)). “The Government must meet its burden in

such bond hearings by clear and convincing evidence.” See id. at 224 n.12.

      As noted supra, Petitioner has been detained pursuant to §1231(a)(6)

since December 13, 2019. Accordingly, Petitioner’s detention is within the

six-month period, found presumptively reasonable by the Zadvydas court.

See Rodney v. Mukasey, 340 F. App’x 761 at * 764-65 (3d Cir. 2009). As

such, the length of his detention has not been unduly prolonged. Moreover,

because Brown’s last petition for review has been denied, he has exhausted

his “administrative and judicial challenges to removal” and is “only waiting for

[his] removal to be effectuated.” Guerrero-Sanchez, 905 F.3d at 220.


                                     -7-
     Case 3:20-cv-00119-MEM-DB Document 20 Filed 04/20/20 Page 8 of 26




     In the interim, ICE has reviewed Brown’s custody status per the

requirements of 8 C.F.R. 241. ICE has determined that Brown’s criminal and

immigration history as well as the foreseeability of his removal warrant

continued detention. In the event that Brown is still detained at the 180-day

mark of post-order custody, he would be able to request the appropriate form

of relief by seeking a bond hearing under Guerrero-Sanchez v. Warden York

Cty. Prison, 905 F.3d 208 (3d Cir. 2018) (providing for a bond hearing for

those detained under 8 U.S.C. §1231(a) for more than six months).

     As for Brown’s argument that his likelihood of removal is

unforeseeable, his argument is premature as he has not yet met the six-

month period of detention, that would trigger this inquiry under Zadvydas.

Regardless, the record reveals that on December 16, 2019, Brown had an

interview with the Jamaican consulate, who indicated it would issue a travel

document for Brown once the Ministry of Health and Wellness ensured

health care appointments and coverage for him. It is anticipated that the

Jamaican Embassy will issue a travel document in the reasonably

foreseeable future. Once the Jamaican Embassy issues Brown’s travel

document, no legal or practical barriers prevent his immediate removal.

Consequently, Brown’s detention is therefore lawful and his petition for writ


                                    -8-
      Case 3:20-cv-00119-MEM-DB Document 20 Filed 04/20/20 Page 9 of 26




of habeas corpus, challenging Petitioner’s ICE detention pursuant to 28

U.S.C. §2241 will be denied.



II.   Motion to Compel Release/TRO

      A. Jurisdiction

      A habeas petition under §2241 is the proper vehicle for an inmate to

challenge “the fact or length of confinement”, Presser v. Rodriguez, 411 U.S.

475, 494 (1973), or the “execution” of his confinement. Woodall v. Federal

Bureau of Prisons, 432 F.3d 235, 241-42 (3d Cir. 2005). Further, the court

must look to the remedy requested by the inmate to determine if she is

seeking relief available in a habeas petition. “When a petitioner seeks

immediate release from custody, the ‘sole federal remedy’ lies in habeas

corpus.” Camacho Lopez v. Lowe, Civil No. 3:20-563, 2020 WL 1689874

(M.D. Pa. April 7, 2020), at 8 (citing Presser, 411 U.S. at 500).

      Although neither the Supreme Court nor the Third Circuit has precisely

defined the circumstances in which a petitioner may challenge the conditions

of his confinement through a petition for writ of habeas corpus, the Third

Circuit has indicated that a challenge to the conditions of confinement is

cognizable in a habeas corpus claim “in extreme cases.” Ali v. Gibson, 572

F.2d 971, 975 n.8 (3d Cir. 1978).
                                     -9-
    Case 3:20-cv-00119-MEM-DB Document 20 Filed 04/20/20 Page 10 of 26




      Recently, Courts in this District have determined that a claim based on

the COVID-19 pandemic is exactly the sort of “extreme case” contemplated

in Ali. See Verma v. Doll, No. 4:20-CV-00014, 2020 WL 1814149, at *4 (M.D.

Pa. Apr. 9, 2020); Camacho Lopez v. Lowe, No. 3:20-CV-00563, 2020 WL

1689874, at *5–6 (M.D. Pa. Apr. 7, 2020).

      In Camacho Lopez, the petitioner was an ICE detainee subject to a

final removal order whose removal was set for March 30, 2020 but, was

delayed due to his COVID-19 diagnosis. The petitioner filed a §2241 habeas

petition seeking immediate release from confinement based on “the threat

posed by the COVID-19 viral pandemic.” The respondent argued that

Camacho Lopez’s petition should be construed as a civil rights action under

42 U.S.C. §1983. The court found that “the extraordinary conditions of

confinement” “where the petitioner tested positive for and had been

hospitalized by a potentially deadly pandemic virus and claims that officials

cannot properly treat him---constitute the extreme case in which habeas

relief might be available.” Id. at 13. The court then concluded that based on

the case’s unique circumstances, “both the claim brought and the remedy

sought are cognizable in habeas corpus.” Id. The court found, however, that

Camacho Lopez’s continued detention in prison was proper and dismissed

his habeas petition. See also Verma v. Doll, Civil No. 4:20-14, (M.D. Pa. April
                                    - 10 -
    Case 3:20-cv-00119-MEM-DB Document 20 Filed 04/20/20 Page 11 of 26




9, 2020) (court found petitioner, an ICE detainee, “plainly seeks a habeas

remedy” where he requested immediate release from custody based on

alleged “constitutionally deficient conditions of confinement that threaten his

life and health” in light of the COVID-19 pandemic).

      The Court agrees with its colleagues in this district who, to date, have

unanimously concluded that emergency petitions for release, based on

COVID19 are properly construed pursuant to 28 U.S.C. §2241. (In addition

to Camacho Lopez and Verma, see also Umarbaev v. Warden, 1:20-cv-413

and Thakker v. Doll, 1:20-cv-480). Thus, this Court is in agreement with its

colleagues’ well-reasoned analysis and join in their conclusion that 28 U.S.C

§2241 is the proper vehicle to proceed. As such, the Court finds that Brown’s

motion for to compel release and motion for TRO are properly brought within

the instant §2241 petition for writ of habeas corpus.


      B. Background

         i.    Petitioner’s pre-existing condition

      Daniel Brown is a forty-six year old native and citizen of Jamaica. He

is currently detained pursuant to 8 U.S.C. §1231(a)(6), as he awaits his

removal to Jamaica. Brown was taken into ICE custody on December 13,

2019, upon completion of is federal sentence. Brown alleges that he is


                                    - 11 -
    Case 3:20-cv-00119-MEM-DB Document 20 Filed 04/20/20 Page 12 of 26




Dextrocardia Situs Inversus Total, which means that his heart is on the right

side of his body and his organs are in the reverse. (Doc. 14 at 3). He does

not indicate that this condition causes any inherent medical malady. His most

recent medical record is a September 17, 2019 Chronic Care Treatment

Plan, prepared by Moshannon Valley Correctional Center staff, which lists

Petitioner’s chronic diseases as Cardiac and Renal disease. (Doc. 1-1 at 4).

Brown claims that “while serving the current sentence for illegal re-entry [he]

developed a kidney disease and other kidney problems from possible

prescribed prescription of Ranitidine pills.” (Doc. 1 at 5). He believes that he

is “particularly vulnerable to COVID-19” as a result of his kidney problems

and that “the Clinton County Correctional Facility cannot “respond

adequately” to the health risks posed by the disease and Petitioner falls[s]

within the group of people with potential high risk of death of contracted the

COVID-19 virus.” (Doc. 14 at 5).

      Brown also alleges that “at least two of [his] underlying medical

conditions place [him] at serious medical risk from COVID-19 which make

his immune system significantly compromised and faces imminent risk of

death or serious injury in (ICE) detention if exposed to COVID-19.” (Doc. 16

at 3). He claims that “whenever CCCF medical staff need to assist detainees

that requires medical doctor, it have been conducted via telephone with a
                                     - 12 -
    Case 3:20-cv-00119-MEM-DB Document 20 Filed 04/20/20 Page 13 of 26




doctor who is not yet hired and do not have any contractual agreement with

CCCF, neither such doctor entered the CCCF, and is classified by CCCF as

a Satellite Doctor.” Id. Brown allege that he is “also required to obtain follow

up for monitoring of his kidney including to take medication to prevent further

damage or failure to his kidney. The previous medication for kidney was

causing abnormality of heart beating and other heart palpitations which

requires substitute medication” and “Petitioner is unable to get these

substitute medications, nor see a cardiologist, nor GI doctor or follow up for

monitoring of his kidney in ICE custody, even though he requested for same

and experience extreme pain related to his kidney.” Id.

         ii.   CCCF’s COVID-19 Protocols

      The Clinton County Correctional Facility (“CCCF”) houses immigration

detainees pursuant to contracts with ICE. Thakker v. Doll, No. 1:20-cv-0480,

Doc. 15-2, Declaration of Jennifer Moon, Deputy Assistant Director for

Healthcare Compliance with ICE Health Service Corps.). Direct clinical

health care services at both Facilities are provided by medical staff and

overseen by Field Medical Coordinators (FMCs), who work for the ICE

Health Services Corps (IHSC). (Doc. 15-2, Moon Decl.). IHSC comprises a

multidisciplinary workforce. Id. FMCs ensure the provision of medical care

by contractors to the ICE detainees meets detention standards. Id.
                                     - 13 -
    Case 3:20-cv-00119-MEM-DB Document 20 Filed 04/20/20 Page 14 of 26




      Initially, it is noted that CCCF has zero confirmed cases of COVID19.

(Doc. 18-1, Declaration of Joshua Reid, Assistant Field Officer Director

(AFOD) for Department of Homeland Security (DHS)). ICE also has

epidemiologists who have been tracking the outbreak, regularly updating

infection prevention and control protocols, and issuing guidance to field staff

for the screening and management of potential exposure among detainees.

Id. ICE and the IHSC also follow guidance issued by the CDC to safeguard

those in its custody and care. Id.

      ICE has taken affirmative steps to reduce the number of immigration

detainees at CCCF by reconsidering custody determinations, and parole

requests, and issuing orders of supervision on release for those aliens who

are not subject to mandatory custody, do not pose a danger to the community

or flight risk, and/or are not significantly likely for removal in the foreseeable

future. Id. As a result, CCCF currently houses 176 combined male and

female detainees, despite having capacity to house 298. Id.

      In addition to reducing inmate population, officials have, temporarily,

suspended social visitation and limited professional visits to non-contact

visits in all detention facilities as a precautionary measure. Id. CCCF screen

all staff and vendors when they enter the facility. Id. CCCF screens all

detainee intakes upon entry, which includes reviewing travel and medical
                                      - 14 -
    Case 3:20-cv-00119-MEM-DB Document 20 Filed 04/20/20 Page 15 of 26




history, assessing disabilities and pre-existing underlying medical conditions,

and evaluating fever and respiratory illness. Id. Officials also ask detainees

to confirm whether they had close contact with a person with laboratory-

confirmed COVID-19 or traveled from or through areas with sustained

community transmission in the past 14 days. Id. Results of these

assessments dictate whether officials monitor or isolate the detainee. Id.

Officials place in isolation, and test, any detainee who presents symptoms

compatible with COVID-19. Id. If an isolated detainee tests positive, medical

staff provides treatment. Id. In case of any clinical deterioration, officials refer

the detainee to a local hospital. Id.

      In cases where they know an asymptomatic detainee was exposed to

COVID-19, officials place that detainee in a cohort1 with restricted movement

for the duration of the 14-day incubation period and monitor the detainee’s

daily for fever and symptoms of respiratory illness. Id. ICE refers to a medical

provider those detainees who show onset of fever or respiratory illness. Id.

Officials discontinue cohorting, once the 14-day incubation period ends with

no new cases. Id. Per policy, and in accordance with CDC or state and local



      1
       Cohorting is an infection prevention strategy which involves housing
detainees together who were exposed to a person with an infectious
organism but are asymptomatic. Id.
                                        - 15 -
     Case 3:20-cv-00119-MEM-DB Document 20 Filed 04/20/20 Page 16 of 26




health department guidelines, officials place in an appropriate setting any

detainees diagnosed with any communicable disease and who require

isolation. Id. CCCF has dedicated housing units where they quarantine

suspected or confirmed COVID-19 positive patients. Id.

      CCCF educates staff and detainees on COVID-19, including the

importance of hand washing and hygiene, covering coughs with elbows

instead of hands, and requesting sick call if they feel ill. Id. CCCF provides

detainees daily access to sick calls in a clinical setting, id., and have onsite

medical staff 24 hours per day, seven days per week, with the ability to admit

patients to the local hospital for medical, specialty, or mental health care. Id.

All detainees at CCCF have access to various media and news outlets via

television. Id.

      CCCF has increased sanitation frequency and provides sanitation

supplies to inmates and staff. For example, CCCF provides soap, water, and

hard surface disinfectant in every housing unit at the prison, and all staff are

provided access to hand sanitizer. Id. The facility added 20 hand sanitizer

stations throughout the facility. Id. Both detainees and staff utilize the hand

sanitizer stations. Id. Transport vehicles are disinfected after each use. Id.

Additional cleaning of tables, chairs, door handles, telephones, desks,

remotes, railings, tablets, and microwaves in detainee housing units is being
                                     - 16 -
    Case 3:20-cv-00119-MEM-DB Document 20 Filed 04/20/20 Page 17 of 26




conducted multiple times per day. Id. The medical department is being

cleaned a minimum of twice per day. Id. The Law Library, receiving and

discharge holding cells are cleaned and sanitized after each use. Id. Staff

are instructed to sanitize equipment such as desks, telephones, keyboards,

mouse, radios, etc. at the beginning of each shift and at least once during

shifts. Id. The administration is encouraging both staff and the general

population to use these tools often and liberally. Id.

      All staff are required to wear masks when in the secure portion of the

facility. Id. All detainees have been provided with a minimum of two washable

masks, and are encouraged to utilize the masks, at all times. Id. CCCF now

requires that transport and intake officers be properly fitted for and wear N95

masks. Id. Employees in intake and accompanying inmates outside the

facility are required to wear goggles or safety glasses. Id. Upon removal of

their masks, employees are required to immediately wash their hands. Id.

Prison personnel are broadcasting COVID-19 information from the

Pennsylvania Department of Health and Centers for Disease Control and

prevention information to all detainees in multiple languages over their

internal closed-circuit broadcast system. Id.

      C. Legal Standard


                                     - 17 -
    Case 3:20-cv-00119-MEM-DB Document 20 Filed 04/20/20 Page 18 of 26




      To obtain a temporary restraining order or a preliminary injunction, a

petitioner must provide a “threshold” showing of two critical factors: (1) a

likelihood of success on the merits of his claim; and (2) that he is “more likely

than not to suffer irreparable harm in the absence of preliminary relief.” Reilly

v. City of Harrisburg, 858 F.3d 173, 179 (3d Cir. 2017). A likelihood of

success on the merits requires “a showing significantly better than negligible

but not necessarily more likely than not.” See id. Additionally, “[h]ow strong

a claim on the merits is enough depends on the balance of the harms: the

more net harm an injunction can prevent, the weaker the plaintiff’s claim on

the merits can be while still supporting some preliminary relief.” Id. at 178

(quoting Hoosier Energy Rural Elec. Coop., Inc. v. John Hancock Life Ins.

Co., 582 F.3d 721, 725 (7th Cir. 2009)). If these two “gateway factors” are

met, then the Court considers the remaining two factors which aim to balance

the equities of the parties: “the possibility of harm to other interested persons

from the grant or denial of the injunction,” and “the public interest.” Id. at 176

(quoting Del. River Port Auth. v. Transamerican Trailer Transport, Inc., 501

F.2d 917, 919-20 (3d Cir. 1974)). The Court considers, “in its sound

discretion if all four factors, taken together, balance in favor of granting the

requested preliminary relief.” Id. at 179.

      D. Discussion
                                      - 18 -
    Case 3:20-cv-00119-MEM-DB Document 20 Filed 04/20/20 Page 19 of 26




     i.    Likelihood of Success of the Merits

     Unlike convicted prisoners whose conditions of confinement claims

arise under the Eighth Amendment, pretrial and immigration detainees are

entitled to heightened protections. See Bell v. Wolfish, 441 U.S. 520, 535-36

(1979). Accordingly, an immigration detainee’s condition of confinement

claim is properly analyzed under the Due Process Clause of the Fifth (or

Fourteenth) Amendment. See E.D. v. Sharkey, 928 F.3d 299, 307 (3d Cir.

2019). In other words, immigration detainees must establish that their

confinement falls below constitutional minimums. Id. To do so, Brown must

show that the conditions of confinement at Clinton County Prison amount to

“punishment” lacking any reasonable relationship to “a legitimate

governmental objective.” Bell v. Wolfish, 441 U.S. 520, 535, 539 (1979). He

cannot.

     To the extent that Brown challenges his conditions of confinement with

the conclusory argument that his confinement in CCCF amount to

punishment because the Facility “has not implemented proper measures to

prevent the spread of COVID-19 in the facility and it cannot because CCCF

space is inadequate,” (Doc. 14 at 4), the record demonstrates otherwise.

     Initially, the Court notes that as of this writing, there are no confirmed

cases of COVID-19 at CCCF. Furthermore, Respondent has submitted
                                    - 19 -
    Case 3:20-cv-00119-MEM-DB Document 20 Filed 04/20/20 Page 20 of 26




declarations establishing that the prison has taken reasonable steps in

response to the COVID-19 pandemic to minimize the virus’ spread and

maintain sanitary prison conditions. Given these preventive measures, the

Court finds that CCCF has more than adequately addressed Brown’s

concerns regarding CCCF’s efforts to prevent the spread of COVID-19. As

such, the Court cannot conclude that Plaintiff is being unconstitutionally

“punished” by remaining in detention.

     It is not enough for a Petitioner to allege that he is detained and

presented with a risk of contracting COVID-19 that is common to all

prisoners. As the Third Circuit has noted in the analogous context of motions

for compassionate release under 18 U.S.C. §3582, “the mere existence of

COVID-19 in society and the possibility that it may spread to a particular

prison alone cannot independently justify compassionate release.” United

States v. Raia, __ F.3d __, No. 20-1033, 2020 WL 1647922, at *2 (3d Cir.

Apr. 2, 2020).

     Brown’s claim also fails to the extent he attempts to raise a deliberate

indifference conditions-of-confinement claim sounding in Eighth Amendment

doctrines but, rooted in the Due Process Clause. See Kost v. Kozakiewicz,

1 F.3d 176, 185 (3d Cir. 1993) (finding that when it comes to medical care


                                   - 20 -
    Case 3:20-cv-00119-MEM-DB Document 20 Filed 04/20/20 Page 21 of 26




and medical conditions, the “deliberate indifference” standard applies in both

the due process and Eighth Amendment contexts).

      As it relates to medical claims, the Third Circuit “has set forth the

elements of a Due Process Clause violation based on the government's duty

to provide pretrial detainees with appropriate medical care: Such a violation

requires ‘acts or omissions sufficiently harmful to evidence deliberate

indifference to serious medical needs.’” Boring v. Kozakiewicz, 833 F.2d 468,

471 (3d Cir. 1987). In the prison context, the Supreme Court has defined

deliberate indifference as existing only if “the official knows of and disregards

an excessive risk to inmate health or safety; the official must both be aware

of facts from which the interference could be drawn that a substantial risk of

serious harm exists, and he must also draw the inference.” Farmer v.

Brennan, 511 U.S. 825, 837 (1994). The standard is lower for detainees, who

must show that the detaining official knew or should have known of, and

consciously disregarded, the claimed risk. See Woloszyn v. County of

Lawrence, 396 F.3d 314, 320-21 (3d Cir. 2005) (citations omitted).

      Brown alleges that “at least two of [his] underlying medical conditions

place [him] at serious medical risk from COVID-19 which make his immune

system significantly compromised and faces imminent risk of death or


                                     - 21 -
    Case 3:20-cv-00119-MEM-DB Document 20 Filed 04/20/20 Page 22 of 26




serious injury in (ICE) detention if exposed to COVID-19”.2 (Doc. 16 at 3).

Believing that CCCF has failed to take adequate steps to protect him and to

prevent the spread of COVID-19, he believes that he is entitled to release.

The Court finds the record before them belies Petitioner’s contention.

      Here, accepting the grave risk of contracting COVID-19, Respondent

has undertaken numerous measures to combat the spread of COVID-19 and

prevent detainees from contracting the illness. Respondent has implemented

protocols that are consistent with the guidance set forth by the CDC for

Correctional and Detention Facilities, and CCCF is being supervised by an

ICE Field Medical Coordinator, as well as ICE epidemiologists who are

monitoring the outbreak and continuously updating infection prevention and

control protocols for facilities. These actions do not demonstrate that prison

officials have recklessly disregarded the substantial risk of harm that COVID-




2
  To the extent that Brown claims he has received constitutionally deficient
medical treatment with respect to his underlying conditions, he must show
that (1) he has a serious medical need and (2) that acts or omissions of
detaining officials “indicate deliberate indifference to that need.” Natale v.
Camden Cty. Corr. Facility, 318 F.3d 575, 582 (3d Cir. 2003) (citing Estelle
v. Gamble, 429 U.S. 97, 103-04 (1976); Rouse v. Plantier, 182 F.3d 192, 197
(3d Cir. 1999)). Petitioner’s claim is without merit, as Brown has not shown
that officials have disregarded an underlying medical condition related to
COVID-19 or neglected to offer appropriate treatment.

                                    - 22 -
    Case 3:20-cv-00119-MEM-DB Document 20 Filed 04/20/20 Page 23 of 26




19 poses. Rather, these actions indicate that Respondent is actively taking

significant steps to try and prevent detainees from contracting COVID-19.

While there may not yet be a perfect solution to preventing the spread of this

infectious disease, Respondent’s conduct simply does not demonstrate a

deliberate indifference to the current global pandemic. Accordingly,

Petitioner has not shown a likelihood of success on the merits of his

deliberate indifference claim.

      ii.   Irreparable Harm

      The second threshold showing Petitioner must make in order to be

granted a TRO is that he is “more likely than not” to suffer irreparable harm

if a temporary restraining order is not granted. Reilly, 858 F.3d at 179.

Irreparable harm is injury of such an irreversible character that prospective

judgment would be inadequate to make the movant whole. See Anderson v.

Davila, 125 F.3d 148, 163 (3d Cir. 1997); Instant Air Freight Co. v. C.F. Air

Freight, Inc., 882 F.2d 797, 801 (3d Cir. 1989). Mere risk of injury is not

enough. Rather, the moving party must establish that the claimed harm is

imminent and probable. Anderson, 125 F.3d at 164. The requirements of

irreparable harm and likelihood of success on the merits are correlative: that

is, the weaker the merits showing, the more will be required on the showing

of irreparable harm, and vice versa. See Reilly, 858 F.3d at 179 (quoting
                                    - 23 -
    Case 3:20-cv-00119-MEM-DB Document 20 Filed 04/20/20 Page 24 of 26




Hoosier Energy Rural Elec. Coop., Inc. v. John Hancock Life Ins. Co., 582

F.3d 721, 725 (7th Cir. 2009) (Easterbrook, J.)).

      To establish irreparable harm, Brown claims that he will suffer

irreversible injury because he is “uniquely vulnerable to COVID-19.” (Doc. 16

at 10). While, the Court acknowledges Brown’s susceptibility to

complications should he contract COVID-19, the Court, again, notes that

Brown is housed in a facility with no confirmed cases of COVID-19. Thus,

that alone, reduces the imminence of Brown’s claim. Nor has Brown

submitted any evidence to suggest that he will be safer if he were released

from ICE custody. Consequently, Brown has failed to show he is “more likely

than not” to suffer imminent and irreparable harm if he remains in detention.

Reilly, 858 F.3d at 179.

      iii.   Balancing of Equities

      Because the “gateway factors” have not been satisfied, the Court need

only briefly discuss the possibility of harm to the nonmovant and the public

interest. Id. at 176, 179.

      It is well-settled that the public interest in enforcement of United States

immigration laws is significant. United States v. Martinez-Fuerte, 428 U.S.

543, 556-58 (1976); Blackie’s House of Beef, Inc. v. Castillo, 659 F.2d 1211,

1221 (D.C. Cir. 1981) (“The Supreme Court has recognized that the public
                                     - 24 -
     Case 3:20-cv-00119-MEM-DB Document 20 Filed 04/20/20 Page 25 of 26




interest in enforcement of the immigration laws is significant.”); see also

Nken v. Holder, 556 U.S. 418, 435 (2009) (“There is always a public interest

in prompt execution of removal orders: The continued presence of an alien

lawfully     deemed     removable    undermines    the   streamlined   removal

proceedings IIRIRA established, and permit[s] and prolong[s] a continuing

violation of United States law.” (internal marks omitted)).

          Brown’s criminal convictions for bank fraud, delivery of a controlled

substance, forgery, and two illegal re-entries has resulted in his current order

of removal and continued detention. Respondent and the public have an

interest in enforcement of removal orders, see Nken, 556 U.S. at 436, and

Brown’s continued detention furthers that interest. The continued legal

detention of Brown also isolates him from society at large, while allowing him

to receive appropriate medical care free of charge. Accordingly, Brown’s

continued detention serves the interests of all involved, Petitioner,

Respondent and the public. Such alignment of interests supports the denial

of a temporary restraining order.

   III.     Conclusion

          Based on the foregoing reasons, Brown’s petition for writ of habeas

corpus, filed pursuant to 28 U.S.C. §2241, and challenging to his continued

detention pursuant to 8 U.S.C. §1231(a)(6), is denied. Brown’s motions to
                                       - 25 -
      Case 3:20-cv-00119-MEM-DB Document 20 Filed 04/20/20 Page 26 of 26




compel release and for temporary restraining order, filed within the instant

petition for writ of habeas corpus, are denied. An appropriate Order follows.




                                             s/ Malachy E. Mannion
                                             MALACHY E. MANNION
                                             United States District Judge
Dated: April 20, 2020
20-0119-01




                                    - 26 -
